

 
INDEMNITY AGREEMENT
 


 
THIS AGREEMENT made as of the 15 day of March, 2006.
 
BETWEEN:
 
GammaCan International, Inc., a corporation incorporated under the State of
Delaware and having a business address at 11 Ben Gurion Street, Givat Shmuel
54101, Israel
(the "Indemnitor")
 
AND:
 
Josef Neuhaus, Director, of Indemnitor and of its Israeli subsidiary, GammaCan
Ltd. (the "Subsidiary"), of 45 Eliezer Yafeh St., Ra'anana 43451, Israel
 


(the "Indemnitee")
 
 
WHEREAS:
 
A.  The Indemnitee has been requested to accept and hold a position as a
director of the Indemnitor and the Subsidiary; and
 
B.  In consideration of $1.00 and other good and valuable consideration
received, the Indemnitor has agreed to indemnify the Indemnitee for all
liability, losses, damages, costs, charges, expenses, fines and penalties which
have been or may be sustained by the Indemnitee as a result of his acting as a
member of the Board of Directors of the Indemnitor.
 
IN WITNESS THEREFORE that in consideration of the premises and subject to the
conditions hereunder and in consideration of the sum of ONE DOLLAR ($1.00) now
paid by the Indemnitee to the Indemnitor and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged by
the Indemnitor), the parties agree as follows:
 
1.  General Indemnity. Subject to section 4 hereof, the Indemnitor agrees to
indemnify and save the Indemnitee harmless from and against:
 
(a) any and all costs, charges, expenses, fees, damages or liabilities,
regardless of when they arose and howsoever arising and whether arising in law
or in equity or under statute, regulation or governmental ordinance of any
jurisdiction, common law or otherwise (including legal or other professional
fees), and whether incurred alone or jointly with others, which the Indemnitee
may suffer, sustain, incur or be required to pay arising out of, in connection
with or incidental to any action, suit, demand, proceeding, investigation or
claim which may be brought, commenced, made, prosecuted or threatened against
the Indemnitee (any of the same hereinafter being referred to as a "Claim") for
or in respect of any act, deed, matter or thing done, made, permitted or in
respect of any omission to do, make or permit any act, deed, matter or thing
whatsoever required or desirable to do, make or permit, by the Indemnitee
arising out of, in connection with or incidental to the management, operations,
activities or affairs of the Indemnitor or the exercise by the Indemnitee of his
powers or the performance of his duties as a member of the Board of Directors of
the Indemnitor, whether sustained or incurred by reason of his negligence,
default, breach of duty, failure to exercise due diligence or otherwise in
relation to the Indemnitor;
 
 

--------------------------------------------------------------------------------

 
(b) any and all costs, charges, expenses, fees, damages or liabilities which the
Indemnitee may suffer, sustain or incur or be required to pay in connection with
investigating, initiating, defending, preparing for, providing evidence in,
instructing and receiving the advice of his own or other counsel, or any amount
paid to satisfy any judgment made, fine imposed, damages or costs or any amount
paid or liability incurred by the Indemnitee to settle any Claim, or any amount
of tax assessed against the Indemnitee in respect of any indemnity under this
Agreement;
 
(c) that to the extent not satisfied, paid or reimbursed by the Indemnitor, the
Indemnitor shall pay or reimburse the Indemnitee for any and all costs, charges,
expenses, fees or liabilities the Indemnitee sustains, incurs or is required to
pay in or in relation to the management, operations, activities or affairs of
the Indemnitor in the Indemnitee's capacity as a member of the Board of
Directors of the Indemnitor, whether or not incurred in connection with any
Claim.
 
2.  Specific Indemnity for Statutory Obligations. Without limiting the
generality of the provisions of section 1 hereof and subject to section 4
hereof, the Indemnitor agrees to indemnify and save the Indemnitee harmless from
and against any and all charges, costs, expenses, penalties, assessments and
liabilities arising by operation of statute and incurred by the Indemnitee in
relation to the management, operations, activities or affairs of the Indemnitor
in the Indemnitee's capacity as a member of the Board of Directors of the
Indemnitor, including but not limited to all statutory obligations to employees,
suppliers, contractors, subcontractors, repairers and the like and any
government or any agency or division of any government, whether federal,
provincial, state, regional or municipal.
 
3.  Exclusion of Liability. Subject to section 4 hereof, the Indemnitee, in his
capacity as a member of the Board of Directors of the Indemnitor, shall not be
liable for:
 
(a) any act, default, omission, or neglect of any other consultant, employee,
director of the Indemnitor;
 
(b) any loss or damages incurred by the Indemnitor owing to any receipt or act
of any consultant, employee, director of the Indemnitor in which the Indemnitee
has concurred or joined in for conformity;
 
 
-2-

--------------------------------------------------------------------------------

 
(c) any loss or damages incurred by the Indemnitor through the insufficiency or
deficiency of title to any property acquired by order of the board of directors
or the officers of the Indemnitor for or on behalf of the Indemnitor;
 
(d) the insufficiency or deficiency of any security in or upon which any money
of the Indemnitor shall be invested or loaned;
 
(e) any loss or damage arising from the bankruptcy, insolvency or tortious act
of any person with whom any money, security or effect of the Indemnitor shall be
deposited;
 
(f) any loss, conversion, misapplication or misappropriation of or any damage
resulting from any dealings with any money, security or other asset belonging to
the Indemnitor;
 
(g) any loss or damage occasioned by any error of judgment or oversight on the
part of the Indemnitee; or
 
(h) any other loss, damage or misfortune whatever.
 
4.  Limitation of Indemnity and Exclusion from Liability. The indemnity provided
for in sections 1 and 2 hereof is subject to the Delaware Revised Statutes, and
will be effective unless proved that:
 
(a) his failure to act constituted a breach of his fiduciary duties as member of
the Board of Directors, and
 
(b) his breach of those duties involved intentional misconduct, fraud or a
knowing violation of law.
 
5.  Court Applications. The Indemnitor represents and warrants that it will in a
timely manner take all necessary steps, including without limitation any and all
necessary court applications, to discharge its obligations under this Agreement.
 
6.  Extensions, Modifications. Except as otherwise provided herein, this
Agreement is absolute and unconditional and the obligations of the Indemnitor
shall not be affected, discharged, impaired, mitigated or released by any
extension of time, indulgence or modification which the Indemnitee may extend or
make with any person making any Claim or demand against the Indemnitee in
connection with his duty as a member of the Board of Directors of the Indemnitor
or in respect of any liability incurred by him as a member of the Board of
Directors of the Indemnitor.
 
7.  Other Rights and Remedies. The indemnification provided by this Agreement
shall not be deemed to derogate from or exclude any other rights to which the
Indemnitee may be entitled under any provision of any statute or otherwise at
law.
 
 
-3-

--------------------------------------------------------------------------------

 
8.  Insolvency. The liability of the Indemnitor under this Agreement shall not
be affected, discharged, impaired, mitigated or released by reason of the
discharge or release of the Indemnitee in any bankruptcy, insolvency,
receivership or other proceedings of creditors.
 
9.  Multiple Proceedings. No action or proceeding brought or instituted under
this Agreement and no recovery pursuant thereto shall be a bar or defence to any
further action or proceeding which may be brought under this Agreement.
 
10.  Modification. No modification of this Agreement shall be valid unless the
same shall be in writing and signed by the Indemnitor and the Indemnitee,
provided however that if the Indemnitee is requested to or agrees to act as a
member of the Board of Directors of any subsidiary of the Indemnitor, the
indemnity provided for herein shall automatically be deemed to apply to the
Indemnitee acting as such, mutatis mutandis. It is hereby clarified that on the
date hereof Indemnitee serves as a member of the Board of Directors of the
Subsidiary and that the indemnity provided for herein applies to the Indemnitee
acting in such position from and after the date hereof, mutatis mutandis.
 
11.  Procedure For Claims.
 
(1) In the event the Indemnitee is named as a party in any action, claim, suit,
proceeding or investigation upon which the Indemnitee intends to base a claim
for indemnification hereunder, the Indemnitee shall give the Indemnitor prompt
written notice of such action, claim, suit, proceeding or investigation
(provided, however, that failure of the Indemnitee to provide such notice shall
not relieve the Indemnitor of any liability to the Indemnitee the Indemnitor may
have under this Agreement except to the extent that the Indemnitor is materially
prejudiced by such failure).
 
(2) The Indemnitor shall participate in and assume the defence of any such
action, including for certainty any derivative action, claim, suit, proceeding
or investigation all at the Indemnitor's expense, provided, however, that
counsel retained by the Indemnitor shall be satisfactory to the Indemnitee in
the exercise of his reasonable judgement. Notwithstanding the Indemnitor's
assumption of the defense of such action, claim, suit, proceeding or
investigation, the Indemnitee shall have the right to employ separate counsel
and to participate in, but not control, the defense of such action, claim, suit,
proceeding or investigation, and the Indemnitor shall bear the reasonable fees,
costs and expenses of such separate counsel as such fees, costs and expenses are
incurred (provided that with respect to any single action, claim, suit,
proceeding or investigation, the Indemnitor shall not be required to bear the
fees, costs and expenses of more than one such counsel in any single
jurisdiction) if (a) the use of counsel chosen by the Indemnitor to represent
the Indemnitee would present such counsel with a conflict of interest; (b) the
defendants, respondents or other parties in any such action, claim, suit,
proceeding or investigation include both the Indemnitee on the one hand and the
Indemnitor on the other hand, and the Indemnitee has reasonably concluded that
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them (in which case the
Indemnitor shall not have the right to direct the defense of such action, claim,
suit, proceeding or investigation on behalf of the Indemnitee); (c) the
Indemnitor shall not have employed counsel satisfactory to the Indemnitee in the
exercise of the Indemnitee's reasonable judgment to represent him, within a
reasonable time after notice of the institution of such action, proceeding or
investigation; or (d) the Indemnitor authorizes the Indemnitee to employ
separate counsel at the Indemnitor's expense.
 
 
-4-

--------------------------------------------------------------------------------

 
(3) The Indemnitee shall cooperate with the Indemnitor in the Indemnitor's
defense by providing such information and other assistance which the Indemnitor
may reasonably request in connection with such defense.
 
(4) The Indemnitor shall not, without the Indemnitee's prior written consent,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnitee is a
party thereto) unless such settlement, compromise, consent or termination
includes a release of the Indemnitee from any liabilities arising out of such
action, claim, suit or proceeding. The Indemnitee shall not, without the
Indemnitor's prior written consent, admit liability, settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any action,
claim, suit, investigation or proceeding referred to in the preceding paragraph
and the Indemnitee shall not disclose the existence of this Agreement unless
required by law, subpoena, court order or upon the advice of counsel.
 
12.  Resignation. Nothing in this Agreement shall prevent the Indemnitee from
resigning from the Board of Directors of the Indemnitor or from exercising any
rights he may have to terminate any agreement he may have with the Indemnitor.
 
13.  Termination. The obligations of the Indemnitor shall not terminate or be
released upon the Indemnitee ceasing to act as a member of the Board of
Directors of the Indemnitor at any time or times and such obligations shall
survive the termination or resignation of the Indemnitee. The Indemnitor's
obligations may be terminated or released only by a written instrument executed
by the Indemnitee.
 
14.  Tax Gross Up. The amount of any indemnity payable to the Indemnitee will be
computed in accordance with the following formula:
 
       (B - D)
A = --------
       (1 - C)
 
where:
 
A = the amount of indemnity payable by the Indemnitor to the Indemnitee pursuant
to this Agreement,
 
B = the amount of indemnity that would otherwise be payable by the Indemnitor to
the Indemnitee pursuant to this Agreement on the assumption that such amount is
computed without reference to any increased liability of the Indemnitee under
applicable income, payroll, value added or any other tax laws arising in
consequence of such payment,
 
 
-5-

--------------------------------------------------------------------------------

 
C = the aggregate of the highest effective rates of all taxes (including all
surtaxes) under such tax laws applicable to the Indemnitee in respect of such
payment, after giving effect to any applicable bilateral tax convention or
treaty, and
 
D = any such tax required by law to be paid by or for the account of the
Indemnitee on or with respect to the Grossed Up Amount, and which is deducted by
the Indemnitor from that amount and remitted to a lawful taxing authority for
the account of the Indemnitee.
 
For the purposes of this section, "Grossed Up Amount" means (B) divided by (1 -
C).
 
15.  Advances. In any case in which the Indemnitee incurs or becomes liable to
pay any amount in respect of which he is entitled to be indemnified by the
Indemnitor pursuant to the provisions of this Agreement, the Indemnitor shall
advance such amount to the Indemnitee by way of loan forthwith upon written
demand thereof by the Indemnitee to the Indemnitor. Such notice shall be
accompanied by a written undertaking by the Indemnitee to repay the full amount
of any funds so advanced forthwith upon it being determined by the court on
application for such approval, that the Indemnitee is not entitled to
indemnification in respect thereof. In that event any amount so advanced shall
be repaid forthwith following such determination and shall bear interest at 2%
above the prime rate charged by the Indemnitor's bankers to its preferred
commercial customers from time to time during the period from the date of
advance to the date of repayment.
 
16.  Notices. Any notice to be given by one party to the other shall be
sufficient if delivered by hand, deposited in any Post Office in Israel,
registered, postage prepaid, or sent by means of electronic transmission (in
which case any message so transmitted shall be immediately confirmed in writing
and mailed as provided above), addressed, as the case may be:
 
(a) To the Indemnitor:
 
GammaCan International, Inc.
11 Ben Gurion Street, Givat Shmuel 54101, Israel
Facsimile: 972-3-5324038
 
Attention: Ms. Vered Caplan, Acting CEO
 
(b) To the Indemnitee, at latest adddress known to the Indemnitor;
 
or at such other address of which notice is given by the parties pursuant to the
provisions of this section. Such notice shall be deemed to have been received
when delivered, if delivered, and if mailed, on the fifth business day
(exclusive of Saturdays, Sundays and statutory holidays) after the date of
mailing. Any notice sent by means of electronic transmission shall be deemed to
have been given and received on the day it is transmitted, provided that if such
day is not a business day then the notice shall be deemed to have been given and
received on the next business day following. In case of an interruption of the
postal service, all notices or other communications shall be delivered or sent
by means of electronic transmission as provided above, except that it shall not
be necessary to confirm in writing and mail any notice electronically
transmitted.
 
 
-6-

--------------------------------------------------------------------------------

 
17.  Governing Law. This Agreement shall be governed by and construed in
accordance with the State of Delaware and all disputes arising under this
Agreement shall be referred to and the parties hereto irrevocably attorn to the
jurisdiction of the courts of the State of Delaware.
 
18.  Other Acts. The Indemnitor and the Indemnitee agree that they shall do all
such further acts, deeds or things and execute and deliver all such further
documents, instruments or certificates as may be necessary or advisable for the
purpose of assuring and confirming unto the Indemnitee the rights hereby created
or intended, and of giving effect to and carrying out the intention or
facilitating the performance of the terms of this Agreement.
 
19.  Interpretation. Wherever the singular or masculine are used throughout this
Agreement, the same shall be construed as meaning the plural or the feminine or
body politic or corporate and whenever the plural is used throughout this
Agreement the same shall be construed as meaning the singular, where the context
or the parties hereto so require, and the liabilities and obligations of the
Indemnitor hereunder shall be joint as well as several.
 
20.  Invalid Terms Severable. If any term, clause or provision of this Agreement
shall be held invalid or contrary to law, the validity of any other term, clause
or provision shall not be affected and such invalid term, clause or provision
shall be considered severable.
 
21.  Entire Agreement. This Agreement shall supersede and replace any and all
prior agreements between the parties hereto respecting the matters set forth
herein, and shall constitute the entire agreement between the parties in respect
of the matters set forth herein. There are no representations, warranties,
collateral agreements, or conditions expect as set forth herein.
 
22.  Binding Effect. All of the agreements, conditions and terms of this
Agreement shall extend to and be binding upon the Indemnitor and their heirs,
executors, administrators and other legal representatives, successors and
assigns and shall enure to the benefit of and may be enforced by the Indemnitee
and his heirs, executors, administrators and other legal representatives,
successors and assigns.
 
23.  Independent Legal Advice. The Indemnitor acknowledges that it has been
advised by the Indemnitee to obtain independent legal advice with respect to
entering into this Agreement, that they have obtained such independent legal
advice or have expressly waived such advice, and that they are entering into
this Agreement with full knowledge of the contents hereof, of their own free
will and with full capacity and authority to do so.
 
24.  Power and Authority of Indemnitor. The Indemnitor represents and warrants
to the Indemnitee that this Agreement when duly and validly executed and
delivered by the Indemnitor will constitute a legal, valid and binding
obligation of the Indemnitor enforceable against the Indemnitor in accordance
with the terms hereof and that the Indemnitor, if a corporation, is duly
incorporated and organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, has the necessary corporate power,
capacity and authority to enter into this Agreement and perform its obligations
hereunder and that the execution and delivery of this Agreement by the
Indemnitor has been duly and properly authorized by all necessary corporate
action and that.
 
 
-7-

--------------------------------------------------------------------------------

 
25.  Counterparts. This Agreement may be signed in counterparts, in writing or
by electronic facsimile transmission or by other means of electronic
communication capable of producing a printed copy, each of which will be deemed
to be an original and all such counterparts together will constitute one and the
same instrument and notwithstanding the date of execution, will be deemed to be
effective as of the date set forth above.
 
IN WITNESS WHEREOF the Indemnitor and the Indemnitee have hereunto set their
hands and seals as of the day and year first above written.
 
By the Indemnitor:
 
GammaCan International, INC.
 
Per: _____________________________
 
Authorized Signatory


SIGNED, SEALED and DELIVERED by
JOSEF NEUHAUS in the presence of:
 
___________________________________
Name
___________________________________
Address
___________________________________
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
__________________________________
JOSEF NEUHAUS

 


 
-8-

--------------------------------------------------------------------------------

 